 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNESTO BERRERA,                                  No. 2:15-cv-0610-KJM-EFB P
12                         Plaintiff,
13           v.                                         ORDER
14    J. SIVYER, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner currently proceeding without counsel in an action brought

18   under 42 U.S.C. § 1983. On August 2, 2018, defendants filed a motion for summary judgment

19   and informed plaintiff of the requirements for opposing a motion for summary judgment. See

20   Fed. R. Civ. P. 56; Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998). Plaintiff has not filed

21   an opposition or a statement of no opposition to the motion.

22          In cases in which one party is incarcerated and proceeding without counsel, motions

23   ordinarily are submitted on the record without oral argument. E.D. Cal. Local Rule 230(l).

24   “Opposition, if any, to the granting of the motion shall be served and filed by the responding

25   party not more than twenty-one (21), days after the date of service of the motion. ” Id. A

26   responding party’s failure “to file an opposition or to file a statement of no opposition may be

27   deemed a waiver of any opposition to the granting of the motion and may result in the imposition

28   of sanctions.” Id. Furthermore, a party’s failure to comply with any order or with the Local
                                                       1
 1   Rules “may be grounds for imposition by the Court of any and all sanctions authorized by statute
 2   or Rule or within the inherent power of the Court.” E.D. Cal. Local Rule 110. The court may
 3   recommend that an action be dismissed with or without prejudice, as appropriate, if a party
 4   disobeys an order or the Local Rules. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir.
 5   1992) (district court did not abuse discretion in dismissing pro se plaintiff’s complaint for failing
 6   to obey an order to re-file an amended complaint to comply with Federal Rules of Civil
 7   Procedure); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for pro se
 8   plaintiff’s failure to comply with local rule regarding notice of change of address affirmed).
 9          On April 13, 2016, the court advised plaintiff of the requirements for filing an opposition
10   to the motion, that failure to oppose such a motion may be deemed a waiver of opposition to the
11   motion and that failure to comply with the Local Rules may result in dismissal.
12          Accordingly, it is hereby ORDERED that, within 21 days of the date of this order,
13   plaintiff shall file either an opposition to the motion or a statement of no opposition. Failure to
14   comply with this order may result in a recommendation that this action be dismissed without
15   prejudice.
16   DATED: October 2, 2018.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
